Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Examiner’s Amendment

1.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. David P. Sheldon, Registration No. 62,494 on 04/09/2021.

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follows:

	In the claims:
		
	. Claim 22 amended as the following:

22. (Currently amended) The non-transitory computer-readable medium of Claim 21, wherein the text associated with the social media post outside of the face image includes semantically demarcated content.  

. Claim 23 amended as the following:

Currently amended) The non-transitory computer-readable medium of Claim 22, wherein the semantically demarcated content is a hashtag.  

. Claim 24 amended as the following:

24. (Currently amended) The non-transitory computer-readable medium of Claim 21, wherein determining the product present in the face image includes: extracting a portion of the face image that includes a predetermined facial feature; detecting a color and a texture included in the portion of the face image; and determining a product associated with the detected color and texture based on laboratory measurements of the product.  

. Claim 25 amended as the following:

25. (Currently amended) The non-transitory computer-readable medium of Claim 24, wherein the predetermined facial feature is lips.  

. Claim 26 amended as the following:

26. (Currently amended) The non-transitory computer-readable medium of Claim 21, wherein the machine learning model is a convolutional neural network.  

. Claim 27 amended as the following:

27. (Currently amended) The non-transitory computer-readable medium of Claim 21, wherein extracting the portion of the face image that includes the facial feature associated with the product includes using a computer vision technique.

(End of Amendment)


4.	The Amendment after Notice of Allowance (Rule 312), filed on 03/30/2021, have been carefully reviewed with updated search. Claims 8-15 are cancelled. Claims 1-7, 16-18 and 20-27 are allowed over the prior art record.

Reasons for Allowance


5.    Claims 21-27 are allowed over the prior art record.

6.    The following is an examiner’s statement of reasons for allowance:

Grossman (U.S. PUB. 2018/0197223) teaches methods and systems are described for automatically identifying and presenting to a user products or services related to an electronic image identified by the user. The products or services may further be related to a user selection of an object within the image. The image may be obtained from a web site accessed by the user, or the image may be captured by the user via a camera of a mobile device. The image or mobile device may be associated with a geographic location, which may be used to further improve product or service search accuracy. Labels associated with aspects of the image may be generated and used to further identify keywords for searching products or services. Genres may be determined from the keywords to identify vendors or order options to search. The search results may be presented to the user as options related to relevant products or services.



Consider claim 21, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest the computing device to perform actions for training a machine learning model to detect cosmetic products in a face image, the actions comprising: extracting, by the computing device, the face image from a social media post; determining, by the computing device, a product present in the face image based on non- image data by performing actions including: examining text associated with the social media post outside of the face image; and determining the product based on the text; extracting, by the computing device, a portion of the face image that includes a facial feature associated with the product; adding, by the computing device, the portion of the face image and an identification of the product to a training data set; and training, by the computing device, the machine learning model to detect the product in face images using the training data set, in combination with other limitations, as specified in the independent claim 21, and further limitations of their respective dependent claims 22-27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649